DETAILED ACTION
1.	This action is in response to applicant's amendment received on 7/28/2021.  Amended claims 1 and 16 are acknowledged and the following new grounds of rejection below are formulated.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessberger (U.S. Publication 2010/0037850), hereinafter “Jessberger” in view of Mori et al. (U.S. Publication 2008/0210491), hereinafter “Mori”.




Regarding claim 2, Jessberger discloses the oil sump according to Claim 1, wherein, in the cool condition of the oil sump, the cool level always lies above 50% of a height of the lateral outer wall (9) adjacent to the oil cooling region (paragraph 28).
Regarding claim 3, Jessberger and Mori disclose the claimed invention except for the cool level lies at a height of a mounting flange of the oil sump by means of which the oil sump is connectable to an engine, or lies by at most the height of the mounting flange below a lower edge of the mounting flange. It would have been an obvious matter of design choice to have the cool level height be at a mounting flange or at least a lower edge of the mounting flange, since applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the cool level being at a height a little below a lower edge of the mounting flange.
Regarding claim 4, Jessberger discloses the oil sump according to Claim 1, wherein the decoupling device includes a separating wall (4) that is arranged between the oil cooling region and the oil storage region (paragraph 27).
Regarding claim 5, Jessberger discloses the oil sump according to Claim 4, wherein the separating wall (4) is permanently impermeable to oil (shown in figure 1).
Regarding claim 6, Jessberger discloses the oil sump according to Claim 4, wherein the oil sump includes at least one valve device (8) for at times unblocking an oil aperture (7) in the separating wall when the valve device is in an unblocking condition (paragraph 28).
Regarding claim 7, Jessberger discloses the oil sump according to Claim 6, wherein the valve device (8) is movable into the unblocking condition in dependence on a temperature of the oil in the oil sump (paragraph 28).
Regarding claim 8, Jessberger and Mori disclose the claimed invention except for the valve device being made of a bimetallic element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the valve be made of a bimetallic element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Jessberger discloses the oil sump according to Claim 6, wherein during operation of an engine that is connected to the oil sump, the valve device (8) at times is in a closed condition in which the valve device closes the oil aperture (7) in the separating wall (4, paragraph 28).
Regarding claim 10, Jessberger discloses the oil sump according to Claim 4, wherein there is provided at an upper edge of the separating wall (4) an overflow over which oil can pass from the oil cooling region (3) into the oil storage region (2). 
Regarding claim 11, Jessberger discloses the oil sump according to Claim 1, wherein the oil cooling region (3) has an oil inlet through which oil entering the oil sump from the engine passes into the oil cooling region (oil is passed into the oil chamber 3 by the oil cooler 11).
Regarding claim 12, Jessberger discloses the oil sump according to Claim 11, wherein there is provided in the oil cooling region a flow directing device (12) that lengthens the flow path of the oil from the oil inlet (oil from the cooler) to an oil outlet (top edge of the partition 4 or the valve opening 7) of the oil cooling region, through which oil can pass from the oil cooling region into the oil storage region. Examiner notes that any device that lengthens the flow reads on this claim. Therefore, the connecting pipe (12) still lengthens the flow to an outlet of the oil cooling region since it directs oil towards a certain direction only which lengthens the pathway. 
Regarding claim 14, Jessberger discloses the oil sump according to Claim 11, wherein the oil sump includes an oil return directing device (connecting opening 10 and oil cooler 11) that directs oil entering the oil sump to the oil inlet of the oil cooling region.
Regarding claim 15, Jessberger discloses the oil sump according to Claim 1, wherein at least 50% of an inner surface of the lateral outer wall (9) of the oil sump is adjacent to the oil cooling region (3) of the oil sump (shown in figure 1).
Regarding claim 16, Jessberger and Mori disclose a method for preventing an oil sump from failing as a result of an effect of heat, including the following: - filling an oil Refer to the rejection of claim 1 for further details. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessberger and Mori in view of Brafford (U.S. Patent 2,938,601), hereinafter “Brafford”.
Regarding claim 13, Jessberger and Mori disclose the same invention substantially as claimed except for a flow directing element that extends below at least 50% of a height of the outer wall.  However, Brafford teaches the use of baffle walls (42 and 44) that extend more than 50% of the height of the outer wall within the oil pan (20) for the purpose of increasing rigidity and splitting the oil pan into compartments (column 2, lines 28-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jessberger and Mori by providing a baffle member as taught by Brafford in the vicinity of Jessberger’s oil inlet of the cooling region for the purpose of increasing rigidity and splitting the oil pan into compartments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on the Mori reference applied in the current rejection.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        9/9/2021